             Case 2:20-cv-00137-RSL Document 94 Filed 06/17/21 Page 1 of 24




 1                                                                  The Honorable Robert S. Lasnik

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE
 9
     INSOMNIAC HOLDINGS, LLC, a Delaware
10   limited liability company,                            No. 2:20-cv-00137 RSL
11                               Plaintiff,                DECLARATION OF LAUREN
                                                           DORSETT IN SUPPORT OF
12           v.                                            PLAINTIFF’S REPLY IN
                                                           SUPPORT OF MOTION TO
13   CONSCIOUS ENTERTAINMENT GROUP,                        QUASH OR MODIFY
     LLC d/b/a USC Events, a Washington limited            SUBPOENAS TO HOUSE OF
14   liability company, and CHAD ANDERSON, an              BLUES CONCERTS, INC.; LIVE
     individual,                                           NATION ENTERTAINMENT,
15                                                         INC.; LIVE NATION
                                 Defendant.                WORLDWIDE, INC.; AND
16                                                         WHITE RABBIT GROUP, INC.
17
             I, Lauren Dorsett, declare;
18
             1.      I am an attorney at the law firm Davis Wright Tremaine LLP and am counsel of
19
     record for Plaintiff Insomniac Holdings, LLC (“Insomniac”). I make this declaration based on
20
     personal knowledge and review of the records in this matter, and I am otherwise competent to
21
     testify to the matters set forth herein.
22
             2.      Attached as Exhibit A is a true and correct copy of my colleague’s, Jaime
23
     Drozd Allen, June 7, 2021 letter to counsel for Defendant Conscious Entertainment Group,
24
     LLC d/b/a USC Events and Chad Anderson (collectively “Defendants”) regarding Insomniac’s
25
     responses to Defendant Conscious Entertainment Group, LLC d/b/a USC Events’ First
26
     Interrogatories and Requests for Production.
27

                                                                              Davis Wright Tremaine LLP
                                                                                       L AW O FFICE S
     DECLARATION OF LAUREN DORSETT (CASE NO. 2:20-cv-00137) - 1                  920 Fifth Avenue, Suite 3300
                                                                                   Seattle, WA 98104-1610
                                                                            206.622.3150 main · 206.757.7700 fax
            Case 2:20-cv-00137-RSL Document 94 Filed 06/17/21 Page 2 of 24




 1          3.      On June 8 and 14, 2021, I, and my colleague Jennifer Chung, met and conferred

 2   with Defendants’ counsel, Eden Goldman, by telephone on Insomniac’s answers and responses

 3   to Defendant Conscious Entertainment Group, LLC d/b/a USC Events’ First Interrogatories and

 4   Requests for Production. During the calls with Ms. Goldman, Ms. Chung and I, both told Ms.

 5   Goldman that Insomniac would consider a narrower scope of requests for documents relevant

 6   to the issues in this case. As of the date of this declaration, Defendants’ counsel have not

 7   provided any narrower document requests.

 8          4.      On June 15, 2021, I received a copy of Defendant Conscious Entertainment

 9   Group, LLC d/b/a USC Events’ and Chad Anderson’s Second Amended Notice of Subpoena

10   with a copy of the Subpoena to Produce Documents, Information, or Objects (with Attachment

11   A) issued to White Rabbit Group, Inc. Attached as Exhibit B is a true and correct copy of the

12   Second Amended Notice of Subpoena with a copy of the Subpoena to Produce Documents,

13   Information, or Objects (with Attachment A) issued to White Rabbit.

14          I certify under penalty of perjury under the laws of the United States of America that the

15   foregoing statements are true and correct.

16          DATED this 17th day of June, 2021.

17
                                                       By s/ Lauren Dorsett
18                                                          Lauren Dorsett, WSBA #43110
19

20

21

22

23

24

25

26

27

                                                                                Davis Wright Tremaine LLP
                                                                                         L AW O FFICE S
     DECLARATION OF LAUREN DORSETT (CASE NO. 2:20-cv-00137) - 2                    920 Fifth Avenue, Suite 3300
                                                                                     Seattle, WA 98104-1610
                                                                              206.622.3150 main · 206.757.7700 fax
Case 2:20-cv-00137-RSL Document 94 Filed 06/17/21 Page 3 of 24
           Case 2:20-cv-00137-RSL Document 94 Filed 06/17/21 Page 4 of 24
                                                                         Suite 3300
                                                                         920 Fifth Avenue
                                                                         Seattle, WA 98104-1610

                                                                         Jaime Drozd Allen
                                                                         (206) 757-8039 tel
                                                                         (206) 757-8039 fax

                                                                         jaimeallen@dwt.com




June 7, 2021

Dawna J. Campbell
Eden E. Goldman
Fallon McKinley PLLC
155 NE 100th Street, Suite 401
Seattle, WA 98125
dcampbell@fallonmckinley.com
egoldman@fallonmckinley.com

Re:      Insomniac Holdings, LLC v. Conscious Entertainment Group and Chad Anderson –
         Defendant’s Letter Regarding Plaintiff’s Responses to CEG’s First Interrogatories and
         Requests for Production

Dear Counsel:

        We write in response to your May 20, 2021 letter regarding Plaintiff Insomniac Holdings,
LLC’s (“Insomniac”) Responses to Defendant Conscious Entertainment Group LLC, d.b.a. USC
Events’ (“USC”) First Interrogatories and Requests for Production. Insomniac disagrees that its
responses to USC’s discovery requests are deficient. As set forth below, Insomniac’s responses
are informed by relevant law and the proper scope of discovery in the matter given the parties’
claims and defenses. We stand by the appropriateness of those responses. We look forward to
speaking with you further about this on Tuesday, June 8, 2021 at 3:00 p.m. as agreed between
counsel.

         A.        General Issues Applying to Multiple Interrogatories and RFPs.

        Confidential Designations. Insomniac’s “Confidential” designations are appropriate
and consistent with the Stipulated Protective Order entered by the Court on April 1, 2021 (Dkt.
70). Indeed, the Protective Order provides that “[m]aterials reflecting potentially sensitive
personal identifying information,” including “a party’s non-public financial information,” among
other information, are considered “Confidential” and can be designated as such. If there are
specific documents you believe do not qualify under the appropriate standards, please identify
them so that we can further consider.

       Objections to Definitions. USC’s definitions of “You,” “your,” “the answering party,”
and “Plaintiff,” when read together with the discovery requests, would purport to require
Insomniac to provide documents, and answer questions, on behalf of third parties. Insomniac is



4849-5134-4365v.6 0107297-000007
           Case 2:20-cv-00137-RSL Document 94 Filed 06/17/21 Page 5 of 24




Dawna J. Campbell
Eden E. Goldman
Fallon McKinley PLLC
June 7, 2021
Page 2


only required to produce documents that are “in the possession, custody or control of”
Insomniac. See Fed. R. Civ. P. 34(a). Insomniac will comply with the requirements of the rules,
but will not seek to obtain information or produce documents held by other persons or entities.
Insomniac will only respond for itself and will only produce documents within its own
possession, custody, or control. See California Expanded Metal Prod. Co. v. Klein, 2021 WL
1390356, at *3 (W.D. Wash. Mar. 31, 2021).

         B.        Interrogatories

Interrogatory Nos. 1-3. Insomniac disagrees that USC is entitled to the scope of discovery
requested in these interrogatories. Notably, USC misrepresents Insomniac’s allegations against
USC and Chad Anderson in an attempt to access information to which it is not entitled. This is
not a simple, “you get it, so we get it” situation. As set forth in the Complaint, and other
pleadings filed in the case, Insomniac’s claims against Defendants center on Defendants’
accounting and settlement obligations under the parties’ Co-Promotion Agreement (the
“Agreement”), and more specifically, Defendants’ failure to account for funds Insomniac
advanced to USC to pay costs and Defendants’ failure to pay vendors and artists for the Paradiso
Festival in 2019 as required under the Agreement. See Dkt. 1. Because Insomniac contends
Defendants diverted the funds advanced to USC in breach of the Agreement, Insomniac
requested Defendants’ accounting and tax records showing whether Defendants accrued debts or
other liabilities prior to the funds being advanced that were then paid (or attempted to pay) using
Insomniac’s advanced funds. See Dkt. 73. Insomniac’s financial accounts, accountants, and
promoters used since 2014, would have no bearing on Defendants’ defenses to Insomniac’s
claims, nor would they be relevant to Defendants’ claims, since those have nothing to do with the
accounting for Paradiso. See Dkt. 15. Insomniac maintains its objections to these
interrogatories, and believes the information provided in response is appropriate and within the
scope of allowable discovery.

Interrogatory No. 5. Insomniac disagrees that USC is entitled to the scope of discovery
requested in this interrogatory. As USC is aware, under the Agreement, Defendants’ breach-of-
contract claim under Section 9 is limited to a “multi-stage electronic dance music concert event
at the Venue,” where the Venue is defined as the Gorge Amphitheater. See Dkt. 3-1, Agreement
§§ 2(a), 9. Accordingly, there is no reason for USC to request from Insomniac to “identify all
venue holds” in Washington—i.e. beyond just the Gorge. Any venue holds related to events
located anywhere other than the Gorge have no bearing on whether Insomniac breached its
obligations under the Agreement as alleged by Defendants. Accordingly, Insomniac maintains
its objections to this interrogatory, and believes the information provided in response is
appropriate and within the scope of allowable discovery.




4849-5134-4365v.6 0107297-000007
           Case 2:20-cv-00137-RSL Document 94 Filed 06/17/21 Page 6 of 24




Dawna J. Campbell
Eden E. Goldman
Fallon McKinley PLLC
June 7, 2021
Page 3


Interrogatory No. 6. Insomniac disagrees that USC is entitled to the scope of discovery
requested in this interrogatory. In your letter you contend the information requested “is relevant
to Insomniac’s past pattern of behavior and course of conduct related to other local promoters”
and “Insomniac’s corporate culture and habits.” Yet, you fail to identify how this information
would be relevant to the parties’ actual claims and defenses alleged in this case. The parties’
claims are based on the Agreement. Indeed, Defendants counterclaimed, seeking declarations
that the agreement is still valid and enforceable, that Insomniac must comply with the Agreement
and that Insomniac breached the Agreement in its handling of USC’s funding requests for
Paradiso under the Agreement, and Defendants also seek to enjoin Insomniac from holding an
allegedly competing event at the Gorge in June 2020. Whether Insomniac was a party to a legal
proceeding has no bearing on the parties’ claims or defenses based on the Agreement.
Moreover, requesting Insomniac to identify any and all legal proceedings to which it has been a
party is unduly burdensome and not proportional to the needs of the case. Nor is Insomniac
obligated to produce information that is public record because that information is more readily
obtainable from the original sources. Accordingly, Insomniac maintains its objections to this
interrogatory and does not believe it is required to respond to this interrogatory as written.

Interrogatory No. 7. Insomniac disagrees that its response to this interrogatory is deficient.
This interrogatory is unreasonably broad to request Insomniac to identify any person who may
have communicated with artists, sponsors, or vendors in connection with the 2019 Paradiso
Festival on Insomniac’s behalf. It might hypothetically include, for instance, an Insomniac
employee who had a conversation with an artist or vendor while handing out water bottles.
Moreover, USC requests Insomniac to identify those individuals who spoke on Insomniac’s
behalf, but this could conceivably encompass USC employees and volunteers who worked on
behalf of Paradiso 2019, whose identities Insomniac would not know. Accordingly, Insomniac
identified in good faith those individuals it knows to have had substantive communications with
artists, sponsors, or vendors for the Paradiso Festival 2019. Contrary to USC’s assertion,
Insomniac is not required to provide information or documents on behalf of third parties.
Insomniac will only respond for itself and will only produce information and documents within
its possession, custody, or control. See California Expanded Metal Prod. Co. v. Klein, WL
1390356, at *3 (W.D. Wash. Mar. 31, 2021). Insomniac maintains its objections to this
interrogatory and believes the information provided in response is appropriate and within the
scope of allowable discovery.

Interrogatory Nos. 8 and 10. Insomniac disagrees that its responses to these interrogatories are
deficient. These interrogatories are unreasonably broad to request Insomniac to identify any
marketing or promotional activity Insomniac did for Beyond Wonderland at the Gorge (“Beyond
PNW”) for 2020—which is the only event relevant to Defendants’ counterclaims— as well as
Beyond PNW 2021, and any person who may have communicated with artists, sponsors, or



4849-5134-4365v.6 0107297-000007
           Case 2:20-cv-00137-RSL Document 94 Filed 06/17/21 Page 7 of 24




Dawna J. Campbell
Eden E. Goldman
Fallon McKinley PLLC
June 7, 2021
Page 4


vendors for Beyond PNW. Insomniac identified in good faith those websites it primarily used to
promote Beyond PNW. From those websites, USC can identify the details of the marketing and
promotional activities. Insomniac is not obligated to produce information that is public record
because that information is more readily obtainable from the original sources. Further, asking
Insomniac to identify all promoters, vendors, artists, employees, and volunteers regarding
Beyond PNW is a breathtakingly broad request that goes well beyond the claims and defenses in
this case. Insomniac maintains its objections to these interrogatories and believes the
information provided in response is appropriate and within the scope of allowable discovery.

Interrogatory No. 9. Insomniac disagrees that USC is entitled to the scope of discovery
requested in this interrogatory. As explained in response to this interrogatory, Insomniac did not
receive any profits, but instead, suffered a loss totaling $209,174 as result of Beyond PNW being
cancelled. Because of that, and because USC fails to show how it was damaged by the
promotion of Beyond PNW when that event did not happen, any compensation received from
Insomniac for Beyond PNW is irrelevant. The additional information you request in your May
20, 2021 letter goes beyond the scope of what was requested in the interrogatory and requires no
response.

Interrogatory No. 11-12. Insomniac disagrees that its responses to these interrogatories are
deficient and disagrees that USC is entitled to the scope of discovery requested. These
interrogatories are unreasonably broad to request Insomniac to identify any person who worked
at or were present at the Paradiso Festival between 2014 and 2019, including specific dates when
each person worked, and any Insomniac employee, whether current or former, who was
employed by USC. Insomniac identified in good faith those employees it knows were
substantively involved for the 2019 Paradiso Festival, and searched in good faith its records from
the last few years to determine whether any of its employees were previously employed by USC;
and it found none. To require Insomniac to identify any and all employees who worked at the
Paradiso Festival each year for five years and to search all of its records to discern whether any
employee, without any limitation of time period, may have worked at USC is unduly
burdensome and would have no probative value for the parties’ claims and defenses.

Interrogatory No. 18. Insomniac disagrees that its response to this interrogatory is deficient. It
is unduly burdensome, not proportional to the needs of the case, and impossible to fully answer
this interrogatory because it would purport to require Insomniac to identify “any and all
evidence” relating to a specific topic. Olson v. City of Bainbridge Island, 2009 WL 1770132, at
*4 (W.D. Wash. 2009) (upholding objection to interrogatory seeking “all facts and evidence”
that support an allegation as improper and overbroad). In its Answers to USC’s First Requests
for Admissions, Insomniac stated facts it presently knows upon which it based its responses,
which is sufficient to satisfy Insomniac’s obligations under the Federal Rules of Civil Procedure.



4849-5134-4365v.6 0107297-000007
           Case 2:20-cv-00137-RSL Document 94 Filed 06/17/21 Page 8 of 24




Dawna J. Campbell
Eden E. Goldman
Fallon McKinley PLLC
June 7, 2021
Page 5


Interrogatory No. 19. Insomniac disagrees that its response to this interrogatory is deficient.
The only insurance policy for Beyond PNW relevant to this case is the event cancellation policy,
since Beyond PNW was not held because of the COVID pandemic. In its response, Insomniac
provided an explanation as to why no claim was made. Insomniac maintains its objections to
this interrogatory, and believes the information provided in response is appropriate and within
the scope of allowable discovery.

Interrogatory No. 21. Insomniac disagrees that USC is entitled to the scope of discovery
requested in this interrogatory. Contrary to USC’s assertion, Insomniac is not required to
provide information or documents on behalf of third parties. Insomniac will only respond for
itself and will only produce information and documents within its possession, custody, or
control. See California Expanded Metal Prod. Co. v. Klein, WL 1390356, at *3 (W.D. Wash.
Mar. 31, 2021). Further, Live Nation and HOB are not parties to this case, and Defendants’
claim for an alleged breach of the non-compete provision under the Agreement only pertains to
Insomniac’s promotion of Beyond PNW in 2020—which was never held because of the COVID
pandemic. Insomniac maintains its objections to this interrogatory, and believes the information
provided in response is appropriate and within the scope of allowable discovery.

         C.        Requests for Production

Request for Production Nos. 1, 21-22, and 59. Insomniac disagrees that USC is entitled to the
scope of discovery requested in these document requests. Insomniac’s claims against
Defendants center on Defendants’ accounting and settlement obligations under the Agreement,
and, more specifically, Defendants’ failure to account for funds Insomniac advanced to USC to
pay costs and Defendants’ failure to pay vendors and artists for the Paradiso Festival in 2019 as
required under the Agreement. See Dkt. 1. Because Insomniac contends Defendants diverted the
funds advanced to USC in breach of the Agreement, Insomniac requested Defendants accounting
and tax records showing whether Defendants accrued debts or other liabilities prior to the funds
being advanced that were then paid (or attempted to pay) using Insomniac’s advanced funds. See
Dkt. 73. Insomniac’s financial information—including bank statements and tax returns—have
no bearing whatsoever on Defendants’ defenses to Insomniac’s claims, since Insomniac’s claims
center around Defendants’ financial records to explain how the funds were used. Nor would
Insomniac’s financial information be relevant to Defendants’ claims, since those have nothing to
do with the accounting for Paradiso. See Dkt. 15. Insomniac maintains its objections to these
requests, and believes the documents Insomniac produced and agreed to produce is appropriate
and within the scope of allowable discovery.

Request for Production Nos. 3, 5, 7, 8, 11, 14, 19, and 49. Insomniac disagrees that its
responses to these document requests are deficient and disagrees that USC is entitled to the scope
of documents requested. These requests are unreasonably broad to request Insomniac to produce


4849-5134-4365v.6 0107297-000007
           Case 2:20-cv-00137-RSL Document 94 Filed 06/17/21 Page 9 of 24




Dawna J. Campbell
Eden E. Goldman
Fallon McKinley PLLC
June 7, 2021
Page 6


the following for each Paradiso Festival between 2014 and 2018: (1) all documents related to
any direct payment; (2) all communications with any artist, sponsor, or vendor, USC, Live
Nation, House of Blues, the Gorge, and any food or beverage provider; (3) and all contracts for
promotion. To require Insomniac to search for and produce any and all documents related to
each topic over a four year period is unduly burdensome and would have little to no probative
value for the parties’ claims and defenses. For example, all communications between 2014 and
2018 with any artist, sponsor, or vendor (see RFP 5), Live Nation or House of Blues (see RFPs 8,
11), the Gorge (see RFP 14), and any food or beverage provider (see 49), would have no bearing
on whether Defendants failed their accounting and settlement obligations for the 2019 Paradiso
Festival as Insomniac contends. Nor would such scope of documents be relevant to Defendants’
claims on whether the Agreement is still valid and enforceable, Insomniac complied with the
Agreement for and after the 2019 Paradiso Festival, Insomniac breached the Agreement in its
handling of USC’s funding requests for Paradiso 2019, or whether Defendants can enjoin
Insomniac from holding a competing event at the Gorge in June 2020. Insomniac maintains its
objections to these requests, and believes the documents Insomniac produced and agreed to
produce is appropriate and within the scope of allowable discovery.

Request for Production No. 6, 34. Insomniac will supplement its discovery responses to
identify the bates numbers of the documents responsive to these requests.

Request for Production Nos. 9, 12, 15, 18, 36-38, 43-45, and 63. Insomniac disagrees that its
responses to these document requests are deficient and disagrees that USC is entitled to the scope
of documents requested. These requests are unreasonably broad to request Insomniac to produce
the following for “any potential 2020 Paradiso Event,” a term that is not defined: (1) all
communications Insomniac had with Live Nation, HOB, the Gorge, and any promoter, agent, or
artist; (2) all communications between nonparties (i.e. HOB and Live Nation) and any agent or
artist; and (3) all communications Insomniac had with the media. Given there was no Co-
Promotion Agreement for 2020 and therefore no 2020 Paradiso Event, Insomniac properly
responded by clarifying the specific documents that it believed would be responsive to these
requests and which it intends to produce after a reasonable search, such as communications
between Insomniac and Live Nation about USC’s promotion of a Paradiso Festival event in
2020. See, e.g., Response to Rog 9. Further, Insomniac is not required to provide information
or documents on behalf of third parties. See RFPs 44, 45. Insomniac will only respond for itself
and will only produce documents within its possession, custody, or control. See California
Expanded Metal Prod. Co. v. Klein, WL 1390356, at *3 (W.D. Wash. Mar. 31, 2021). Nor is
Insomniac obligated to produce information that is public record because that information is
more readily obtainable from the original sources. Insomniac maintains its objections to these
requests, and believes the documents Insomniac produced and agreed to produce is appropriate
and within the scope of allowable discovery.



4849-5134-4365v.6 0107297-000007
          Case 2:20-cv-00137-RSL Document 94 Filed 06/17/21 Page 10 of 24




Dawna J. Campbell
Eden E. Goldman
Fallon McKinley PLLC
June 7, 2021
Page 7


Request for Production Nos. 10, 13, 16-17, 35, 40-42, 50, 53-54, and 58. Insomniac disagrees
that its responses to these document requests are deficient and disagrees that USC is entitled to
the scope of documents requested. These requests are unreasonably broad to request Insomniac
to produce the following for Beyond PNW for 2020 and 2021: (1) all communications
Insomniac had with Live Nation, HOB, the Gorge, and any promoter, vendor, manager, sponsor,
venue or artist; (2) all communications Insomniac had with any food or beverage provider; (3) all
documents showing payments made for Beyond PNW; and (4) all communications and
documents regarding ticket sales. To require Insomniac to search for and produce any and all
communications Insomniac had with each entity or person, and all documents related to ticket
sales, is unduly burdensome and would have little to no probative value for the parties’ claims
and defenses. For example, all communications with Live Nation or House of Blues (see RFPs
10, 13, 40, 41) the Gorge (see RFPs 16, 42), and any promoter vendor, manager, sponsor, venue
or artist (see RFPs 17, 35), would have no bearing on whether the Agreement is still valid and
enforceable, whether Insomniac complied with the Agreement for and after the 2019 Paradiso
Festival, or whether Insomniac breached the Agreement in its handling of USC’s funding
requests for Paradiso 2019.

Further, in response to certain of these requests (see, e.g. RFPs 10, 13, 16, 40, 41, and 42),
Insomniac agreed to produce communications regarding confirmation of the venue for Beyond
PNW to be held on June 12-13, 2020—which, as you know, never went forward. This scope of
documents is proportional to the needs of case, and more specifically, to Defendant’s claim that
Insomniac allegedly breached the Agreement by promoting a competing event, Beyond PNW
2020, which was only promoted for the June 12-13, 2020 dates. Insomniac maintains its
objections to these requests, and believes the documents Insomniac produced and agreed to
produce is appropriate and within the scope of allowable discovery.

Request for Production Nos. 31, 47 and 48. Insomniac disagrees that its responses to these
document requests are deficient and disagrees that USC is entitled to the scope of documents
requested. These requests are unreasonably broad to command Insomniac to produce (1) any
communications since January 2014 with any Insomniac employee, whether current or former,
who was employed by USC; (2) all communications Insomniac had with any past or present
USC employee, volunteer, or contractor; and (3) all communications with Brandon Owen or
Mathew Jager. For RFP 31, Insomniac has conducted a reasonable search to determine whether
any of its employees that were hired after June 1, 2018 were previously employed by USC; and it
found none. For RFPs 47 and 48, Insomniac agreed to produce communications with USC
regarding Paradiso 2019, among other things. To require Insomniac to search all of its records
to determine whether any employee, without any limitation of time period, may have worked at
USC, and then produce all communications with that employee, and to search for any and all
communications with USC employees, volunteers or contractor, Brandon Owen, and Mathew



4849-5134-4365v.6 0107297-000007
          Case 2:20-cv-00137-RSL Document 94 Filed 06/17/21 Page 11 of 24




Dawna J. Campbell
Eden E. Goldman
Fallon McKinley PLLC
June 7, 2021
Page 8


Jager, regardless of whether the communications have anything to do with the issues in this
lawsuit, is unduly burdensome and beyond the scope of allowable discovery. In fact, such scope
of information would have no probative value for the parties’ claims and defenses. Insomniac
maintains its objections to these requests, and believes the documents Insomniac produced and
agreed to produce is appropriate and within the scope of allowable discovery.

Request for Production No. 32. Insomniac disagrees that USC is entitled to the scope of
discovery requested in this document request. As USC is aware, under the Agreement,
Defendants’ breach-of-contract claim under Section 9 is limited to a “multi-stage electronic
dance music concert event at the Venue,” where the Venue is defined as the Gorge
Amphitheater. See Dkt. 3-1, Agreement §§ 2(a), 9. Further, the only year relevant to
Defendants’ breach of contract claim is 2020. Accordingly, there is no reason for USC to
request from Insomniac to produce “communications relating to venue holds” in Washington—
i.e. beyond just the Gorge—or to request competitively sensitive and completely irrelevant—
information about hold dates that have not yet been made public (i.e., not yet promoted). Any
venue holds related to events located anywhere other than the Gorge, or that have not yet been
announced, have no relevance to whether Insomniac breached its obligations under the
Agreement as alleged by Defendants. Accordingly, Insomniac maintains its objections to this
request, and believes the information provided in response is appropriate and within the scope of
allowable discovery.

Request for Production No. 33. Insomniac disagrees that its response to this document request
is deficient and disagrees that USC is entitled to the scope of documents requested. This request
is unreasonably broad to request Insomniac to produce all communications it had with Live
Nation since 2014 about USC, Chad Anderson, any Paradiso festival, Beyond PNW, or any other
alternative event to Paradiso. To require Insomniac to search for and produce any and all
communications Insomniac had with Live Nation about each entity, person, and topic, regardless
of whether the communications have anything to do with the issues in this lawsuit, is unduly
burdensome and beyond the scope of allowable discovery. In fact, such information would have
no probative value for the parties’ claims and defenses. Insomniac maintains its objections to
these requests, and believes the documents Insomniac produced and agreed to produce is
appropriate and within the scope of allowable discovery.

Request for Production No. 46. Insomniac disagrees that its response to this document request
is deficient and disagrees that USC is entitled to the scope of documents requested. This request
is unreasonably broad to command Insomniac to produce all communications and documents
regarding any sponsorship deals Insomniac procured for Paradiso since 2014. Even so,
Insomniac agreed to produce sponsorship agreements related to the 2019 Paradiso Festival. Any
documents related to sponsorship deals for Paradiso prior to 2019 have no probative value for the



4849-5134-4365v.6 0107297-000007
          Case 2:20-cv-00137-RSL Document 94 Filed 06/17/21 Page 12 of 24




Dawna J. Campbell
Eden E. Goldman
Fallon McKinley PLLC
June 7, 2021
Page 9


parties’ claims and defenses. Indeed, any sponsorship deals between 2014 and 2018 would have
no bearing on whether the Agreement is still valid and enforceable, whether Insomniac complied
with the Agreement for and after the 2019 Paradiso Festival, whether Insomniac breached the
Agreement in its handling of USC’s funding requests for Paradiso 2019, and whether Defendants
can enjoin Insomniac from holding a competing event at the Gorge in June 2020. Insomniac
maintains its objections to these requests, and believes the documents Insomniac produced and
agreed to produce is appropriate and within the scope of allowable discovery.

Request for Production Nos. 51-52, and 55. Insomniac disagrees that its responses to these
document requests are deficient and disagrees that USC is entitled to the scope of documents
requested. These requests are unreasonably broad and burdensome to request Insomniac to
produce (1) all settlements with food and beverage providers for Paradiso since 2014; (2) all
documents showing any payments made to any persons for the 2019 Paradiso Festival; and
(3) any and all facts supporting the allegation “USC’s artists and vendors began contacting
Insomniac to seek payment” for the 2019 Paradiso Festival. To require Insomniac to search for
and produce any and all documents related to each topic—one of which request over a seven
year period—is unduly burdensome and would have little to no probative value for the parties’
claims and defenses. Additionally, it is unduly burdensome, not proportional to the needs of the
case, and impossible to fully respond to RFP 55 because it would purport to require Insomniac to
identify “any and all evidence” relating to that allegation. Olson v. City of Bainbridge Island,
2009 WL 1770132, at *4 (W.D. Wash. 2009) (upholding objection to interrogatory seeking “all
facts and evidence” that support an allegation as improper and overbroad). Accordingly,
Insomniac maintains its objections to these requests, and believes the documents Insomniac
produced and agreed to produce is appropriate and within the scope of allowable discovery.

Request for Production No. 57. Insomniac disagrees that its response to this document request
is deficient and disagrees that USC is entitled to the scope of documents requested. This request
is unreasonably broad and burdensome to request Insomniac to produce all communications and
documents since July 2018 regarding Paradiso ticket sales, which could potentially include each
and every communication with an attendee who bought a ticket, had a question about a ticket,
requested a ticket refund, or similar communications which are highly irrelevant to this dispute.
To require Insomniac to search for and produce any and all documents and communications
related to ticket sales is unduly burdensome and would have little to no probative value for the
parties’ claims and defenses.

Request for Production Nos. 60 and 61. Insomniac disagrees that USC is entitled to the scope
of documents requested in these document requests. In its initial disclosures, Insomniac
identified that it has no insurance agreement or policy that is available to satisfy any judgment
that may be entered against it in this case. Even so, USC requests any and all insurance policies



4849-5134-4365v.6 0107297-000007
          Case 2:20-cv-00137-RSL Document 94 Filed 06/17/21 Page 13 of 24




Dawna J. Campbell
Eden E. Goldman
Fallon McKinley PLLC
June 7, 2021
Page 10


Insomniac has or had since 2018. Defendants fail to identify how Insomniac’s insurance policies
that provide no coverage for the claims asserted in this case are relevant. Additionally, the only
insurance policy for Beyond PNW 2020 relevant to this case is the event cancellation policy,
since Beyond PNW 2020 was not held because of the COVID pandemic. In its response,
Insomniac produced a copy of that policy.

Request for Production No. 66. Insomniac disagrees that its responses to this document request
is deficient. This request is unreasonably broad to request Insomniac to produce any marketing
or promotional material Insomniac did for Beyond PNW for 2020—which is the only event
relevant to Defendants’ counterclaims—and Beyond PNW 2021. In response to ROG 8,
Insomniac identified in good faith those websites it primarily used to promote Beyond PNW
2020. From those websites, USC can identify the details of the marketing and promotional
activities. Insomniac is not obligated to produce information that is public record because that
information is more readily obtainable from the original sources. Insomniac maintains its
objections to these requests and believes the information provided in response is appropriate and
within the scope of allowable discovery.

                                               ***

Insomniac will continue in good faith to discuss the foregoing issues and hopes to resolve many
of the above issues.

Regards,

Davis Wright Tremaine LLP




Jaime Drozd Allen

cc:      Mark S. Leen (mleen@insleebest.com), co-counsel for Defendants




4849-5134-4365v.6 0107297-000007
Case 2:20-cv-00137-RSL Document 94 Filed 06/17/21 Page 14 of 24




           EXHIBIT B
                Case 2:20-cv-00137-RSL Document 94 Filed 06/17/21 Page 15 of 24




1                                                          THE HONORABLE ROBERT S. LASNIK
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                        FOR THE WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
10
11
12   INSOMNIAC HOLDINGS, LLC, a Delaware
13
     limited liability company,                           No. 2:20-cv-00137 RSL
14                               Plaintiff,               DEFENDANTS CONSCIOUS
15   v.                                                   ENTERTAINMENT GROUP, LLC d/b/a
16                                                        USC EVENTS AND CHAD
     CONSCIOUS ENTERTAINMENT GROUP,                       ANDERSON’S SECOND AMENDED
17
     LLC d/b/a USC EVENTS, a Washington                   NOTICE OF SUBPOENA
18   limited liability company, and CHAD
19   ANDERSON, an individual,
20
                                 Defendants.
21
22
23          PLEASE TAKE NOTICE, pursuant to Federal Rule of Civil Procedure 45, that
24
     Defendants Conscious Entertainment Group, LLC d/b/a USC Events and Chad Anderson intend
25
26
     to serve a Subpoena for production of documents on White Rabbit Group, Inc., in the form
27   attached hereto, on June 16, 2021 or as soon thereafter as service may be effectuated.
28
            PLEASE TAKE FURTHER NOTICE THAT White Rabbit Group, Inc. is a non-party to
29
30   this action. So far as it is known to the Defendants, White Rabbit Group, Inc.’s address is as
31   follows:
32

     DEFENDANTS CONSCIOUS ENTERTAINMENT GROUP,
     LLC d/b/a USC EVENTS AND CHAD ANDERSON’S                                FALLON McKINLEY PLLC
     SECOND AMENDED NOTICE OF SUBPOENA                                       A T T O R N E Y S          A T      L A W
     (CASE NO. 2:20-cv-00137) - 1                                            155 NE 100TH STREET, SUITE 401
                                                                             SEATTLE, WASHINGTON 98125
                                                                             (206) 682-7580 FAX (206) 682-3437
             Case 2:20-cv-00137-RSL Document 94 Filed 06/17/21 Page 16 of 24




1                  White Rabbit Group, Inc.
2                  c/o Registered Agent: Brandon Owen
                   4219 South Othello Street, Suite 445
3
                   Seattle, WA 98118
4
5           The requested documents are to be produced no later than July 16, 2021 at 10:00 a.m.,
6
     pursuant to the instructions provided in Attachment A to the subpoena.
7
8
9           DATED this 15th day of June, 2021.
10
11                                               FALLON McKINLEY PLLC
12
13                                          By: /s/ Dawna J. Campbell
14                                               /s/ Eden E. Goldman
                                                 Dawna J. Campbell, WSBA #27335
15
                                                 Eden E. Goldman, WSBA #54131
16                                               155 NE 100th Street, Suite 401
17                                               Seattle, WA 98125
18
                                                 Tel: (206) 682-7580
                                                 dcampbell@fallonmckinley.com
19                                               egoldman@fallonmckinley.com
20
21                                               Attorneys for Defendants Conscious Entertainment
                                                 Group, LLC, d/b/a USC Events, and Chad
22
                                                 Anderson
23
24
25
26
27
28
29
30
31
32

     DEFENDANTS CONSCIOUS ENTERTAINMENT GROUP,
     LLC d/b/a USC EVENTS AND CHAD ANDERSON’S                                 FALLON McKINLEY PLLC
     SECOND AMENDED NOTICE OF SUBPOENA                                        A T T O R N E Y S          A T      L A W
     (CASE NO. 2:20-cv-00137) - 2                                             155 NE 100TH STREET, SUITE 401
                                                                              SEATTLE, WASHINGTON 98125
                                                                              (206) 682-7580 FAX (206) 682-3437
             Case 2:20-cv-00137-RSL Document 94 Filed 06/17/21 Page 17 of 24




1                                   CERTIFICATE OF SERVICE
2
3           I hereby certify that on June 15, 2021, I served the following document(s):
4
            1.     DEFENDANTS CONSCIOUS ENTERTAINMENT GROUP, LLC d/b/a USC
5
6    EVENTS AND CHAD ANDERSON’S SECOND AMENDED NOTICE OF SUBPOENA to the
7
     following:
8
9           Attorneys for Plaintiff:
10          Jaime Drozd Allen, WSBA #35742
            Jennifer K. Chung, WSBA #51583
11
            Lauren Dorsett, WSBA #43110
12          Davis Wright Tremaine LLP
13          920 Fifth Avenue, Suite 3300
14
            Seattle, WA 98104
            jaimeallen@dwt.com
15          jenniferchung@dwt.com
16          laurendorsett@dwt.com
17
            Attorneys for Defendants Conscious Entertainment Group, LLC d/b/a USC Events
18
            and Chad Anderson:
19          Mark S. Leen, WSBA #35934
20          Christopher W. Pirnke, WSBA #44378
            Inslee, Best, Doezie & Ryder, P.S.
21
            10900 N.E. 4th Street, Suite 1500
22          Bellevue, WA 98004
23          mleen@insleebest.com
24          cpirnke@insleebest.com
25
26                                                  /s/ Brooke Williams____________
27                                               BROOKE WILLIAMS
                                                 Fallon McKinley PLLC
28
                                                 brooke@fallonmckinley.com
29
30
31
32

     DEFENDANTS CONSCIOUS ENTERTAINMENT GROUP,
     LLC d/b/a USC EVENTS AND CHAD ANDERSON’S                               FALLON McKINLEY PLLC
     SECOND AMENDED NOTICE OF SUBPOENA                                      A T T O R N E Y S          A T      L A W
     (CASE NO. 2:20-cv-00137) - 3                                           155 NE 100TH STREET, SUITE 401
                                                                            SEATTLE, WASHINGTON 98125
                                                                            (206) 682-7580 FAX (206) 682-3437
                     Case 2:20-cv-00137-RSL Document 94 Filed 06/17/21 Page 18 of 24
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                        Western District
                                                       __________        of Washington
                                                                  District  of __________
               INSOMNIAC HOLDINGS, LLC
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 2:20-cv-00137 RSL
    CONSCIOUS ENTERTAINMENT GROUP, LLC                                        )
     d/b/a USC EVENTS and CHAD ANDERSON                                       )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                       White Rabbit Group, Inc. c/o Registered Agent: Brandon Owen
                                             4219 South Othello Street, Suite 445, Seattle, WA 98118
                                                       (Name of person to whom this subpoena is directed)

       ✔
       u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: See Attachment A



 Place: Fallon McKinley PLLC                                                            Date and Time:
           155 NE 100th Street, Suite 401                                                                   07/16/2021 10:00 am
           Seattle, WA 98125

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:

                                  CLERK OF COURT
                                                                                            OR
                                                                                                                   /s/ Dawna Campbell
                                            Signature of Clerk or Deputy Clerk                                        Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)
Conscious Entertainment Group d/b/a USC Events and Chad Anderson , who issues or requests this subpoena, are:
Dawna Campbell; 155 NE 100th Street, Suite 401, Seattle, WA 98125; dcampbell@fallonmckinly.com; (206) 682-7580

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                     Case 2:20-cv-00137-RSL Document 94 Filed 06/17/21 Page 19 of 24
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 2:20-cv-00137 RSL

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
                      Case 2:20-cv-00137-RSL Document 94 Filed 06/17/21 Page 20 of 24
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
             Case 2:20-cv-00137-RSL Document 94 Filed 06/17/21 Page 21 of 24




1                                                         THE HONORABLE ROBERT S. LASNIK
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                        FOR THE WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
10
11
12   INSOMNIAC HOLDINGS, LLC, a Delaware
13
     limited liability company,                          No. 2:20-cv-00137 RSL
14                               Plaintiff,              SECOND AMENDED ATTACHMENT
15   v.                                                  A TO SUBPOENA DUCES TECUM
16                                                       DIRECTED TO WHITE RABBIT
     CONSCIOUS ENTERTAINMENT GROUP,                      GROUP, INC.
17
     LLC d/b/a USC EVENTS, a Washington
18   limited liability company, and CHAD                 DEADLINE FOR PRODUCTION:
19   ANDERSON, an individual,                            July 16, 2021 at 10:00 A.M.
20
                                 Defendants.
21
22
23                                            INSTRUCTIONS
24
            1.      To comply with this subpoena, please produce all documents in your possession,
25   custody, or control.
26
            2.      Nothing in this subpoena should be read to require the production of documents
27
     which are protected from disclosure by the attorney-client privilege or the work product doctrine.
28
29          3.     You must produce responsive documents by no later than the deadline provided in
30   the above caption, unless federal law permits a longer response period. You may produce the
     documents and/or information sought by this subpoena through any of the following methods, as
31
     you prefer:
32

     SECOND AMENDED ATTACHMENT A TO SUBPOENA                                FALLON McKINLEY PLLC
     DUCES TECUM DIRECTED TO WHITE RABBIT GROUP,                            A T T O R N E Y S          A T      L A W
     INC. (CASE NO. 2:20-cv-00137) - 1                                      155 NE 100TH STREET, SUITE 401
                                                                            SEATTLE, WASHINGTON 98125
                                                                            (206) 682-7580 FAX (206) 682-3437
             Case 2:20-cv-00137-RSL Document 94 Filed 06/17/21 Page 22 of 24




1                   By Email:      dcampbell@fallonmckinley.com
2
                    By Fax:        (206) 682-3437
3
4                   By Mail or Delivery:          Dawna Campbell
5                                                 Fallon McKinley PLLC
6                                                 155 NE 100th Street, Suite 401
                                                  Seattle, WA 98125
7
8                                             DEFINITIONS
9
             1.      “Communications” means and includes all written, oral telephonic, telegraphic
10   or electronic communication, including, but not limited to, correspondence, inquires, discussions,
11   conversations, negotiations, agreements, understandings, announcements, meetings, and
12   interviews.
13           2.      “Document” means and includes, without limitation, any written, printed, typed
14   or other graphic matter of any kind or nature, however produced or reproduced, whether sent or
15   received or neither, including drafts and copies bearing any marks (such as initials, comments,
     notations, notes or stamped indices) and includes, without limitation: all correspondence,
16
     memoranda, records, reports, notes, accounting and other work papers, drafts, revisions of any
17   drafts, proposals, minutes of meetings, books, press releases, papers, drawings, telegrams, cables,
18   telexes, telephone bills, messages, logs, diaries, desk calendars, appointment books, calendars,
19
     drawings, graphs, charts, drafts, maps, surveys, plats, computer printouts, computations,
     tabulations, schedules, blueprints, sketches, laser discs, magnetic strips, magnetic discs, lists,
20   proposals, specifications, contracts, instructions, procedures, standard operating procedures,
21   manuals, handbooks, policies, forms, ledgers, accounting entries, receipts, journals, purchase
22   orders, bills of lading, invoices, vouchers, checks, books of original entry and other books of
     records, recordings or memoranda of conversations, and other communications of every type,
23
     and all mechanical or electrical sound records, magnetic tapes, electronic mail (e-mail)
24   messages, Intranet messages, Internet messages, text messages, web pages, social media postings
25   or communications, voicemails, information on any handheld digital assistant, facsimiles,
     facsimile logs, microfiche, or other material on which information can be stored or obtained.
26
     Any comment or notation appearing on any document, and not a part of the original text, is to be
27   considered a separate “document.” The terms “document” includes all documents in your care,
28   custody, possession or control, or of which you have knowledge, whether or not you currently
29   have such documents in your care, custody or possession or control.
30          3.      “Paradiso,” “Paradiso Festival,” or “Paradiso Event(s)” means the electronic
31   music festival held annually at the Gorge Amphitheatre from 2014 – 2019.
32

     SECOND AMENDED ATTACHMENT A TO SUBPOENA                                 FALLON McKINLEY PLLC
     DUCES TECUM DIRECTED TO WHITE RABBIT GROUP,                             A T T O R N E Y S          A T      L A W
     INC. (CASE NO. 2:20-cv-00137) - 2                                       155 NE 100TH STREET, SUITE 401
                                                                             SEATTLE, WASHINGTON 98125
                                                                             (206) 682-7580 FAX (206) 682-3437
             Case 2:20-cv-00137-RSL Document 94 Filed 06/17/21 Page 23 of 24




1           4.     White Rabbit Group, Inc.” refers to White Rabbit Group, Inc. in all capacities,
2    and includes without limitation all of it partners, predecessors, successors, subsidiaries,
     departments, divisions, or affiliates, together with all current and former directors, officers,
3
     employees, agents, or representatives.
4
5           5.     “Insomniac Holdings, LLC” refers to Insomniac Holdings, LLC in all capacities,
6    and includes without limitation all of it partners, predecessors, successors, subsidiaries,
7    departments, divisions, or affiliates, together with all current and former directors, officers,
     employees, agents, or representatives.
8
9            6.     Conscious Entertainment Group, LLC d/b/a USC Events” refers to Conscious
10   Entertainment Group, LLC d/b/a USC Events in all capacities, and includes without limitation all
     current and former directors, officers, employees, agents, or representatives.
11
12
             7.     “Live Nation” refers to Live Nation Worldwide, Inc. and Live Nation
13   Entertainment, Inc. in all capacities, and includes without limitation all of their partners,
14   predecessors, successors, subsidiaries, departments, divisions, or affiliates, together with all their
15
     current and former directors, officers, employees, agents, or representatives.
16           8.     “House of Blues Concerts, Inc.” refers to House of Blues Concerts, Inc. in all
17   capacities, and includes without limitation all of its partners, predecessors, successors,
18   subsidiaries, departments, divisions, or affiliates, together with all current and former directors,
     officers, employees, agents, or representatives.
19
20                                     DOCUMENTS REQUESTED
21
     Please produce the following document:
22
23          1.      All contracts between White Rabbit Group, Inc. and Insomniac Holdings, LLC, in
                    effect since October 5, 2018.
24
25          2.      All contracts between White Rabbit Group, Inc. and Live Nation or House of
26                  Blues Concerts, Inc. in effect since October 5, 2018.
27
            3.      All documents relating to Paradiso since January 1, 2018.
28
29          4.      All communications with Insomniac Holdings, LLC relating to promotion and/or
30                  production of Electronic Dance Music concerts or events held in the state of
                    Washington.
31
32

     SECOND AMENDED ATTACHMENT A TO SUBPOENA                                   FALLON McKINLEY PLLC
     DUCES TECUM DIRECTED TO WHITE RABBIT GROUP,                               A T T O R N E Y S          A T      L A W
     INC. (CASE NO. 2:20-cv-00137) - 3                                         155 NE 100TH STREET, SUITE 401
                                                                               SEATTLE, WASHINGTON 98125
                                                                               (206) 682-7580 FAX (206) 682-3437
            Case 2:20-cv-00137-RSL Document 94 Filed 06/17/21 Page 24 of 24




1          5.     All communications with House of Blues Concerts, Inc. relating to promotion
2                 and/or production of Electronic Dance Music concerts or events held in the state
                  of Washington.
3
4          6.     All communications with Live Nation relating to promotion and/or production of
5                 Electronic Dance Music concerts or events held in the state of Washington.
6
           7.     All documents relating to Beyond Wonderland 2020 or Beyond Wonderland
7
                  2021.
8
9          8.     All communications with Insomniac Holdings, LLC since January 1, 2018.
10
           9.     All communications with Live Nation since January 1, 2018.
11
12         10.    All documents relating to Chad Anderson since January 1, 2018.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32

     SECOND AMENDED ATTACHMENT A TO SUBPOENA                            FALLON McKINLEY PLLC
     DUCES TECUM DIRECTED TO WHITE RABBIT GROUP,                        A T T O R N E Y S          A T      L A W
     INC. (CASE NO. 2:20-cv-00137) - 4                                  155 NE 100TH STREET, SUITE 401
                                                                        SEATTLE, WASHINGTON 98125
                                                                        (206) 682-7580 FAX (206) 682-3437
